Title: From Thomas Jefferson to George Rogers Clark, 13 January 1781
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond Jan. 13. 1781.

I received last night from General Washington a letter on your subject in which he has complied with my request. As every movement will depend so much on yourself in the Western quarter I leave to yourself to determine whether you should not as soon as possible repair hither and take the ultimate measures which are necessary.
I am Sir your most obedt. servt.,

Th: Jefferson

